BY THE COURT.
When quarrels and personal dissensions arise between masters and mates, I have often had occasion to make en-quiries into the appropriate -and respective duty of both. I have generally found, great difficulty in ascertaining nice points of alleged; duties, (many of them made on the spur) on which my decision must depend. In the present case, proof of two things is required: (1> That the mate was bound to bear off the cask in question. (2) That if it had been so borne-off, it was so well slung, that no accident would have occurred. It appears to me that the mate was not obliged, manually either to work at the fall, or bear off the cask from the-side; though both are sometimes done by mates, from motives very commendable.
The second requisite, to wit, the slinging the-cask, is not in proof, and would in its consequences be merely conjectural. If it was ill slung, the lightermen were solely responsible for the whole loss. Several casks slung in like manner, and none of them borne off the-side, had arrived safe into the hold. It therefore depends upon the general .principle, and' this case is only of consequence, as that applies. If the mate has been guilty of gross-negligence, in any point peculiarly his duty, he alone is responsible. And so it is with the-master or any officer, or seaman. It does not appear, in this case, that the mate was grossly negligent. On the contrary, he had reason to-presume, while engaged at the tackle fall, that this cask was well slung, and would arrive at its berth as others had done. Lighter-men to whom is committed the charge of transporting goods from the shore, and slinging them in the lighter, are responsible for this-*107part of the business. So if stevedores are employed, they are responsible for the stowage of a ship. The mate must attend to the taking in, and delivery of the cargo. He must take an account of it, according to established custom. He must exercise a general superintendence under the master, over the whole business; and if any special directions are given, ■he must obey them: where none are given, he must use common care and discretion, according to the best of his judgment; but he is not solely answerable for casualties. Masters often attempt to fix the sole responsibility on mates, to screen themselves, who, of all others, should constantly exercise the most care, and marked attention. If their engagements, in other duties, or their avocations, throw on ■the mates the .executive..duties,-they being, {though approved by the-owners), .selected by -the masters, and their deputies, the masters ■must share responsibilities when casualties occur. So must the seamen generally;—I say generally, because if goods are lost by bad ropes, or other defects of tackle, or furniture, against which they remonstrate, they are acquitted. The law emancipates the watchful, when they warn against impending misfortune,—but it mulcts in contribution the negligent and incautious. The mate in the case before me, must bear his contribution,' with all the rest of the ship’s equipage, the master included, in proportion to their monthly wages. Jf the master .has improvidently, or with design, paid off the seamen, it has no operation to affect the mate. His contribution is not more or less, on that score.- It is a business resting entirely between the master, and those with whom, he has thought proper to accommodate. This is often used as a means to introduce the seamen as witnesses, for purposes required by the party who deems their testimony necessary.
Wages decreed, deducting a contribution.